Case 18-34808-SLM                               Doc 158          Filed 01/25/19 Entered 01/25/19 15:40:37   Desc Main
                                                                Document     Page 1 of 34
  


 LOWENSTEIN SANDLER LLP
 Kenneth A. Rosen, Esq.
 Joseph J. DiPasquale, Esq.
 Eric S. Chafetz, Esq.
 Michael T. Papandrea, Esq.
 One Lowenstein Drive
 Roseland, New Jersey 07068
 (973) 597-2500 (Telephone)
 (973) 597-2400 (Facsimile)
 Counsel to the Debtors and Debtors-in-Possession

                                                 UNITED STATES BANKRUPTCY COURT
                                                      DISTRICT OF NEW JERSEY


 In re:                                                                    Chapter 11

 FRANK THEATRES BAYONNE/SOUTH                                              Case No. 18-34808 (SLM)
 COVE, LLC, et al.,1
                     Debtors.                                              Jointly Administered




           FIRST MONTHLY FEE STATEMENT OF LOWENSTEIN SANDLER LLP
         FOR THE PERIOD OF DECEMBER 19, 2018 THROUGH DECEMBER 31, 2018


               Lowenstein Sandler LLP, counsel to the above-captioned debtors and debtors-in-

 possession (collectively, the “Debtors”), submits this first monthly fee statement for the period of

 December 19, 2018 through December 31, 2018 (the “First Fee Statement”) pursuant to the

 Court’s Administrative Fee Order Establishing Certain Procedures for Allowance of Interim

 Compensation and Reimbursement of Expenses of Professionals Retained by Order of this Court
                                                             
 1
   The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
 as follows: Frank Theatres Bayonne/South Cove, LLC (3162); Frank Entertainment Group, LLC (3966); Frank
 Management LLC (0186); Frank Theatres, LLC (5542); Frank All Star Theatres, LLC (0420); Frank Theatres
 Blacksburg LLC (2964); Frank Theatres Delray, LLC (7655); Frank Theatres Kingsport LLC (5083); Frank
 Theatres Montgomeryville, LLC (0692); Frank Theatres Parkside Town Commons LLC (9724); Frank Theatres Rio,
 LLC (1591); Frank Theatres Towne, LLC (1528); Frank Theatres York, LLC (7779); Frank Theatres Mt. Airy, LLC
 (7429); Frank Theatres Southern Pines, LLC (2508); Frank Theatres Sanford, LLC (7475); Frank Theatres Shallotte,
 LLC (7548); Revolutions at City Place LLC (6048); Revolutions of Saucon Valley LLC (1135); Frank
 Entertainment Rock Hill LLC (0753); Frank Entertainment PSL, LLC (7033); Frank Hospitality Saucon Valley LLC
 (8570); Frank Hospitality York LLC (6617); and Galleria Cinema, LLC (2529).

 35986/2
 01/25/2019 203612754.1
Case 18-34808-SLM        Doc 158    Filed 01/25/19 Entered 01/25/19 15:40:37            Desc Main
                                   Document     Page 2 of 34
  


 entered on January 22, 2019 [Docket No. 152] (the “Administrative Order”). Pursuant to the

 Administrative Order, responses to the First Fee Statement, if any, are due by February 8, 2019.



 Dated: January 25, 2019                      Respectfully submitted,

                                              LOWENSTEIN SANDLER LLP

                                              /s/ Joseph J. DiPasquale
                                              Kenneth A. Rosen, Esq.
                                              Joseph J. DiPasquale, Esq.
                                              Eric S. Chafetz, Esq.
                                              Michael T. Papandrea, Esq.
                                              One Lowenstein Drive
                                              Roseland, New Jersey 07068
                                              (973) 597-2500 (Telephone)
                                              (973) 597-2400 (Facsimile)

                                              Counsel to the Debtors and Debtors-in-Possession




                                                -2-
Case 18-34808-SLM                               Doc 158          Filed 01/25/19 Entered 01/25/19 15:40:37     Desc Main
                                                                Document     Page 3 of 34
  


                                                   UNITED STATES BANKRUPTCY COURT
                                                        DISTRICT OF NEW JERSEY

                                  D.N.J. LBR 2016-1, FEE APPLICATION COVER SHEET

 IN RE: Frank Theaters Bayonne/South Cove, LLC, et al.1                          APPLICANT:    Lowenstein Sandler LLP
 CASE NO.: 18-34808 (SLM)                                                        CLIENT:       Chapter 11 Debtors
 CHAPTER: 11                                                                     CASE FILED:   December 19, 2018

COMPLETION AND SIGNING OF THIS FORM CONSTITUTES A CERTIFICATION UNDER
         PENALTY OF PERJURY, PURSUANT TO 28 U.S.C. SECTION 1746

                                                         RETENTION ORDER(S) ATTACHED

           FIRST MONTHLY FEE STATEMENT OF LOWENSTEIN SANDLER LLP
         FOR THE PERIOD OF DECEMBER 19, 2018 THROUGH DECEMBER 31, 2018

                                                                       SECTION I
                                                                     FEE SUMMARY

                                                                                     FEES               EXPENSES
TOTAL PREVIOUS FEES REQUESTED                                                    $    0.00            $0.00

TOTAL FEES ALLOWED TO DATE:                                                      $    0.00            $0.00
TOTAL RETAINER REMAINING2                                                        $9,349.31            $0.00
TOTAL PREVIOUS HOLDBACK                                                          $    0.00            $0.00
TOTAL RECEIVED BY LOWENSTEIN SANDLER                                             $    0.00            $0.00



                                                             
 1
   The Debtors in these chapter 11 cases (the “Chapter 11 Cases”) and the last four digits of each Debtor’s taxpayer
 identification number are as follows: Frank Theatres Bayonne/South Cove, LLC (3162); Frank Entertainment
 Group, LLC (3966); Frank Management LLC (0186); Frank Theatres, LLC (5542); Frank All Star Theatres, LLC
 (0420); Frank Theatres Blacksburg LLC (2964); Frank Theatres Delray, LLC (7655); Frank Theatres Kingsport
 LLC (5083); Frank Theatres Montgomeryville, LLC (0692); Frank Theatres Parkside Town Commons LLC (9724);
 Frank Theatres Rio, LLC (1591); Frank Theatres Towne, LLC (1528); Frank Theatres York, LLC (7779); Frank
 Theatres Mt. Airy, LLC (7429); Frank Theatres Southern Pines, LLC (2508); Frank Theatres Sanford, LLC (7475);
 Frank Theatres Shallotte, LLC (7548); Revolutions at City Place LLC (6048); Revolutions of Saucon Valley LLC
 (1135); Frank Entertainment Rock Hill LLC (0753); Frank Entertainment PSL, LLC (7033); Frank Hospitality
 Saucon Valley LLC (8570); Frank Hospitality York LLC (6617); and Galleria Cinema, LLC (2529).
 2
   Shortly prior to the Petition Date, Lowenstein Sandler was retained to represent the Debtors in these Chapter 11
 Cases. Lowenstein Sandler was paid for all amounts owed for legal services rendered prior to the Petition Date and
 is holding a retainer in the amount of $9,349.31 (the “Retainer”) for services and expenses incurred during these
 Chapter 11 Cases.

 35986/2
 01/25/2019 203612754.1
Case 18-34808-SLM            Doc 158       Filed 01/25/19 Entered 01/25/19 15:40:37             Desc Main
                                          Document     Page 4 of 34
  


     FEE TOTALS - PAGE 2                                        $116,134.50
     DISBURSEMENTS TOTALS - PAGE 3                              $     395.18
     TOTAL FEE APPLICATION                                      $116,529.68
     MINUS 20% HOLDBACK                                         - 23,226.90
     AMOUNT SOUGHT AT THIS TIME                                 $ 93,302.78


                                            YEAR
 NAME OF PROFESSIONAL                                TITLE/DEPARTMENT            HOURS        RATE         FEE
                                          ADMITTED

 DiPasquale, Joseph J.                      1994           Partner/Bankruptcy      45.40   $860.00    $39,044.00

 *DiPasquale, Joseph J. - Travel Time       1994           Partner/Bankruptcy       1.10   $430.00      $473.00

 Chafetz, Eric S.                           2004           Counsel/Bankruptcy      68.90   $690.00    $47,541.00

 *Chafetz, Eric S. - Travel Time            2004           Counsel/Bankruptcy       0.90   $345.00      $310.50

 Brooks, Alexander E.                       2014           Associate/Corporate      1.50   $510.00      $765.00

 Papandrea, Michael T.                      2015       Associate/Bankruptcy        52.10   $435.00    $22,663.50
 *Papandrea, Michael T. - Travel
 Time                                       2015       Associate/Bankruptcy         1.00   $217.50      $217.50

 Claussen, Diane                             N/A       Paralegal/Bankruptcy         8.50   $260.00     $2,210.00

 Lawler, Elizabeth B.                        N/A       Paralegal/Bankruptcy        10.50   $240.00     $2,520.00

 Michaud, Zoraida                            N/A            Research Services       1.50   $260.00      $390.00

                           Total Fees                                             191.40             $116,134.50

              Attorney Blended Rate                                                        $649.59

 * Reflects 50% rate reduction due to non-working travel time




                                   SECTION II - SUMMARY OF SERVICES

 SERVICES RENDERED                                                                 HOURS                   FEE
 Case Administration                                                                 14.30             $6,463.50
 Asset Disposition                                                                    0.40              $327.00
 Relief from Stay/Adequate Protection Proceedings                                      0.20             $138.00
 Meetings of and Communication with Creditors                                         0.80              $586.00
 Fee/Employment Applications                                                          1.50             $1,162.50
 Employment and Retention Applications - Others                                       8.10             $5,903.50
 Fee Applications and Invoices - Others                                               4.70             $2,935.50
 Assumption/Rejection of Leases and Contracts                                        17.20            $11,443.00



                                                     -2-
Case 18-34808-SLM             Doc 158    Filed 01/25/19 Entered 01/25/19 15:40:37            Desc Main
                                        Document     Page 5 of 34
  


 Other Contested Matters (excluding assumption/rejection motions)                8.40             $2,860.00
 Non-Working Travel                                                              3.00             $1,001.00
 Business Operations                                                             7.60             $4,793.50
 Employee Benefits/Pensions                                                      0.70              $483.00
 Financing/Cash Collateral                                                       3.10             $1,903.00
 Claims Administration and Objections                                           19.50            $10,932.00
 Plan and Disclosure Statement (including Business Plan)                        33.10            $23,191.50
 Court Hearings                                                                 66.60            $40,459.50
 Schedules and Statements                                                        0.20              $138.00
 Other - Insurance Matters                                                       2.00             $1,414.00

                                                                    TOTAL:     191.40           $116,134.50



                             SECTION III - SUMMARY OF DISBURSEMENTS

                                                                                     AMOUNT
Messenger and delivery charges                                                                      $86.35
Bulk rate/special postage                                                                           $35.64
Computerized legal research                                                                           $7.90
Travel                                                                                             $117.66
Meals                                                                                              $147.63
                                                      TOTAL DISBURSEMENTS                          $395.18



                                  SECTION IV - CASE HISTORY

               (NOTE: Items 3 - 6 are not applicable to applications under 11 U.S.C. §506)


 (1)     DATE CASE FILED: December 19, 2018

 (2)     CHAPTER UNDER WHICH CASE WAS COMMENCED: 11

 (3)     DATE OF RETENTION: January 24, 2019, effective as of December 19, 2018 [Docket No.
         156]. See Order attached.

 (4)     SUMMARIZE IN BRIEF THE BENEFITS TO THE ESTATE AND ATTACH
         SUPPLEMENTS AS NEEDED:

          a)       Lowenstein Sandler prepared extensively for and attended the first day
                   hearing;


                                                       -3-
Case 18-34808-SLM       Doc 158    Filed 01/25/19 Entered 01/25/19 15:40:37              Desc Main
                                  Document     Page 6 of 34
  


        b)     Lowenstein Sandler prepared for the initial debtor interview and had
               significant communications with the Office of the United States Trustee
               concerning the Debtors’ bankruptcy cases;
        c)     Lowenstein Sandler attended to potential stay violations due to post-
               petition collection efforts, and prepared suggestion of bankruptcy letters to
               opposing counsel, judges and clerks of the court in litigation matters
               where the Debtors are a party;
        d)     Lowenstein Sandler conferred with potential committee counsel regarding
               the committee formation meeting;
        e)     Lowenstein Sandler attended to the retention of itself and the Debtors’
               other professionals, including the Debtors’ chief restructuring officer and
               claims and noticing agent;
        f)     Lowenstein Sandler drafted and filed the Debtors’ motion for interim
               compensation procedures;
        g)     Lowenstein Sandler attended to the Debtors’ rejection of various leases,
               including negotiating with the counterparties to the leases;
        h)     Lowenstein Sandler addressed various inquiries concerning the Debtors’
               utility and critical vendor motions;
        i)     Lowenstein Sandler attended to various issues in connection the Debtors’
               use of post-petition financing, including reviewing the updated cash flow
               analysis and budget;
        j)     Lowenstein Sandler attended to claims issues, including preparing a
               motion to fix the claims bar date and related notices;
        k)     Lowenstein Sandler prepared and filed a motion to assume the Debtors’
               restructuring support agreement;
        l)     Lowenstein Sandler drafted and revised the Debtors’ combined plan and
               disclosure statement;
        m)     Lowenstein Sandler attended to various insurance issues; and
        n)     Lowenstein Sandler performed all other legal services for the Debtors that
               were necessary and proper in these proceedings and in furtherance of the
               Debtors’ needs.

 (5)   ANTICIPATED DISTRIBUTION TO CREDITORS:
        (A)   ADMINISTRATION EXPENSES:                       (unknown at this time)
        (B)   SECURED CREDITORS:                             (unknown at this time)
        (C)   PRIORITY CREDITORS:                            (unknown at this time)
        (D)   GENERAL UNSECURED CREDITORS:                   (unknown at this time)




                                                -4-
Case 18-34808-SLM         Doc 158     Filed 01/25/19 Entered 01/25/19 15:40:37           Desc Main
                                     Document     Page 7 of 34
  


 (6)   FINAL DISPOSITION OF CASE AND PERCENTAGE OF DIVIDEND PAID TO
       CREDITORS (IF APPLICABLE): Final disposition of case and dividend are unknown at
       this time.


       I certify under penalty of perjury that the foregoing is true and correct.


 Dated: January 25, 2019                                /s/ Joseph J. DiPasquale______
                                                           Joseph J. DiPasquale, Esq.




                                                  -5-
Case 18-34808-SLM              Doc 158
                                   156     Filed 01/25/19
                                                 01/24/19 Entered 01/25/19
                                                                    01/24/19 15:40:37
                                                                             17:03:41                    Desc Main
                                          Document
                                          Document Page Page81of
                                                               of34
                                                                  3

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1

LOWENSTEIN SANDLER LLP
                                                                                  Order Filed on January 24,
Kenneth A. Rosen, Esq.                                                          2019 by Clerk, U.S. Bankruptcy
Joseph J. DiPasquale, Esq.                                                       Court - District of New Jersey
Eric S. Chafetz, Esq.
Michael Papandrea, Esq.
One Lowenstein Drive
Roseland, New Jersey 07068
(973) 597-2500 (Telephone)
(973) 597-2400 (Facsimile)

Proposed Counsel to the Debtors and
Debtors-in-Possession



In re:                                                               Chapter 11

FRANK THEATRES BAYONNE/SOUTH                                         Case No. 18-34808 (SLM)
COVE, LLC, et al.,1
                                                                     (Jointly Administered)
                           Debtors.



              ORDER AUTHORIZING THE EMPLOYMENT AND RETENTION OF
               LOWENSTEIN SANDLER LLP AS COUNSEL TO THE DEBTORS
                       EFFECTIVE AS OF THE PETITION DATE

                     The relief set forth on the following pages, numbered two (2) through three (3), is
  hereby ORDERED.

 DATED: January 24, 2019




  1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
  as follows: Frank Theatres Bayonne/South Cove, LLC (3162); Frank Entertainment Group, LLC (3966); Frank
  Management LLC (0186); Frank Theatres, LLC (5542); Frank All Star Theatres, LLC (0420); Frank Theatres
  Blacksburg LLC (2964); Frank Theatres Delray, LLC (7655); Frank Theatres Kingsport LLC (5083); Frank
  Theatres Montgomeryville, LLC (0692); Frank Theatres Parkside Town Commons LLC (9724); Frank Theatres Rio,
  LLC (1591); Frank Theatres Towne, LLC (1528); Frank Theatres York, LLC (7779); Frank Theatres Mt. Airy, LLC
  (7429); Frank Theatres Southern Pines, LLC (2508); Frank Theatres Sanford, LLC (7475); Frank Theatres Shallotte,
  LLC (7548); Revolutions at City Place LLC (6048); Revolutions of Saucon Valley LLC (1135); Frank
  Entertainment Rock Hill LLC (0753); Frank Entertainment PSL, LLC (7033); Frank Hospitality Saucon Valley LLC
  (8570); Frank Hospitality York LLC (6617); and Galleria Cinema, LLC (2529).
  35986/2
  01/04/2019 203219471.1
Case 18-34808-SLM          Doc 158
                               156     Filed 01/25/19
                                             01/24/19 Entered 01/25/19
                                                                01/24/19 15:40:37
                                                                         17:03:41              Desc Main
                                      Document
                                      Document Page Page92of
                                                           of34
                                                              3
 Page:    2
 Debtors: Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.:18-34808 (SLM)
 Caption: Order Authorizing the Employment and Retention of Lowenstein Sandler LLP as
          Counsel to the Debtors Effective as of the Petition Date
 ______________________________________________________________________________
                 Upon consideration of the application (the “Application”)2 of the above captioned

 debtors and debtors-in-possession (collectively, the “Debtors”) for entry of an order authorizing

 the employment and retention of Lowenstein Sandler LLP (“Lowenstein Sandler”) as counsel to

 the Debtors, effective as of the Petition Date (December 19, 2018), and upon consideration of the

 Rosen Declaration and the Lang Declaration submitted in support of the Application; and the

 Court being satisfied, based on representations made in the Application that (i) Lowenstein

 Sandler has no connection with the Debtors, their creditors, any other party in interest, their

 current respective attorneys or professionals, the United States Trustee or any person employed

 in the office of the United States Trustee, and does not represent any entity having an adverse

 interest to the Debtors in connection with the Debtors’ Chapter 11 Cases, except as set forth in

 the Rosen Declaration; (ii) Lowenstein Sandler is a “disinterested person” as that phrase is

 defined in section 101(14) of the Bankruptcy Code, (iii) neither Lowenstein Sandler, nor its

 professionals, have any connection with the Debtors, their creditors or any other party in interest;

 and (iv) Lowenstein Sandler’s employment is necessary and in the best interest of the Debtors;

 and the Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

 Standing Order of Reference to the Bankruptcy Court Under Title 11 of the United States

 District Court for the District of New Jersey as amended on September 18, 2012 (Simandle,

 C.J.); and venue being proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and this

 matter being a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and notice of the Application

 being sufficient under the circumstances; and it appearing that no other or further notice need be

 provided; and after due deliberation and sufficient cause appearing therefor;

                 IT IS HEREBY ORDERED THAT:

                 1.      The Application is GRANTED as set forth herein.



 2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
 Application.
                                                    -2-
Case 18-34808-SLM         Doc 158
                              156 Filed 01/25/19
                                        01/24/19 Entered 01/25/19
                                                           01/24/19 15:40:37
                                                                    17:03:41              Desc Main
                                 Document
                                  Document PagePage10
                                                    3 of 3
                                                         34
 Page:    3
 Debtors: Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.:18-34808 (SLM)
 Caption: Order Authorizing the Employment and Retention of Lowenstein Sandler LLP as
          Counsel to the Debtors Effective as of the Petition Date
 ______________________________________________________________________________
             2.      The Debtors are authorized to employ and to retain Lowenstein Sandler,

 effective as of the Petition Date, to serve as the Debtors’ counsel in these Chapter 11 Cases.

                3.      Lowenstein Sandler shall be compensated in accordance with sections 330

 and 331 of the Bankruptcy Code, the applicable provisions of the Bankruptcy Rules, the Local

 Rules, and any orders entered in this case governing professional compensation and

 reimbursement for services rendered and charges and disbursements incurred. Lowenstein

 Sandler also intends to make a reasonable effort to comply with the U.S. Trustee’s requests for

 information and additional disclosures as set forth in the Guidelines for Reviewing Applications

 for Compensation and Reimbursement of Expenses filed under 11 U.S.C. § 330 by attorneys in

 larger chapter 11 cases effective as of November 1, 2013 (the “Revised UST Guidelines), both in

 connection with this application and the interim and final fee applications to be filed by

 Lowenstein Sandler in these Chapter 11 Cases.

                4.      Lowenstein Sandler shall provide ten business days’ notice to the Debtors,

 the U.S. Trustee, and any official committee before any increases in the rates set forth in the

 Application are implemented and shall file such notice with the Court. The U.S. Trustee retains

 all rights to object to any rate increase on all grounds, including the reasonableness standard set

 forth in section 330 of the Bankruptcy Code, and the Court retains the right to review any rate

 increase pursuant to section 330 of the Bankruptcy Code.

                5.      The Debtors are authorized to take all actions necessary to effectuate the

 relief granted pursuant to this Order.

                6.      This Court shall retain exclusive jurisdiction to hear and decide any and all

 disputes related to or arising from the implementation, interpretation and enforcement of this

 Order.
                                                 -3-
Case 18-34808-SLM   Doc 158 Filed 01/25/19 Entered 01/25/19 15:40:37   Desc Main
                           Document     Page 11 of 34




                           EXHIBIT A
         Case 18-34808-SLM               Doc 158 Filed 01/25/19 Entered 01/25/19 15:40:37                                      Desc Main
                                                Document     Page 12 of 34

                                                               EXHIBIT A
                           Professional Services rendered by Lowenstein Sandler LLP, through December 31, 2018

In re: Chapter 11 Bankruptcy

I. SUMMARY OF TIME CHARGES AND HOURLY RATES

                                                          Year                                              Hours    Hourly
    Name of Professional                                 Admitted            Title/Department               Spent      Rate            Charge

    DiPasquale, Joseph J.                                   1994            Partner/Bankruptcy               45.40   $860.00        $39,044.00

    *DiPasquale, Joseph J. - Travel Time                    1994            Partner/Bankruptcy                1.10   $430.00          $473.00

    Chafetz, Eric S.                                        2004           Counsel/Bankruptcy                68.90   $690.00        $47,541.00

    *Chafetz, Eric S. - Travel Time                         2004           Counsel/Bankruptcy                 0.90   $345.00          $310.50

    Brooks, Alexander E.                                    2014            Associate/Corporate               1.50   $510.00          $765.00

    Papandrea, Michael T.                                   2015           Associate/Bankruptcy              52.10   $435.00        $22,663.50

    *Papandrea, Michael T. - Travel Time                    2015           Associate/Bankruptcy               1.00   $217.50          $217.50

    Claussen, Diane                                          N/A           Paralegal/Bankruptcy               8.50   $260.00         $2,210.00

    Lawler, Elizabeth B.                                     N/A           Paralegal/Bankruptcy              10.50   $240.00         $2,520.00

    Michaud, Zoraida                                         N/A             Research Services                1.50   $260.00          $390.00

                                      TOTAL FEES                                                           191.40                  $116,134.50

                          Attorney Blended Rate                                                                                       $649.59
*          Reflects 50% rate reduction due to non-working travel time




                                       ALL DETAILED INFORMATION IS CONSIDERED TO BE PRIVILEGED AND CONFIDENTIAL.
        Case 18-34808-SLM           Doc 158 Filed 01/25/19 Entered 01/25/19 15:40:37                         Desc Main
                                           Document     Page 13 of 34
Frank Entertainment Group LLC                                                                                              Page 2
Invoice No.: 887142                                                                                              January 24, 2019


TIME DETAIL:

    Code         Date        Timekeeper                         Time Narrative                           Hours          Amount

 B100 - Administration


 B110 Case Administration


 B110           12/20/18         DC         Retrieve filed copies of first day pleadings and update       0.60           $156.00
                                            electronic folders

 B110           12/20/18         DC         Prepare critical dates memo                                   1.00           $260.00


 B110           12/20/18         DC         Exchange e-mails with Lowenstein team re: preparation         0.40           $104.00
                                            of matrix for service of 341 notice of commencement of
                                            cases

 B110           12/20/18        EBL         Prepare core party service list for PrimeClerk                0.80           $192.00


 B110           12/20/18        EBL         Tend to Court Solutions registration for first day hearing    0.90           $216.00
                                            for the Debtors' independent director, D. Mack;
                                            discussions with E. Chafetz re: same

 B110           12/22/18        ESC         Confer with A. Brooks re: notice to Bruce Frank re:           0.10            $69.00
                                            bankruptcy filing

 B110           12/26/18        ESC         Confer with LS team re: various case issues (second day       0.30           $207.00
                                            motions, bar dates, weekly calls, etc.)

 B110           12/26/18        ESC         Confer with counsel for first lien lenders re: various        0.40           $276.00
                                            post filing issues

 B110           12/26/18         JJD        Review draft notice of action of the board                    0.30           $258.00


 B110           12/26/18         JJD        Conference with Lowenstein team re: upcoming                  0.30           $258.00
                                            deadlines, motions, and next steps

 B110           12/26/18         JJD        Correspond with J. Stives re: information requested for       0.30           $258.00
                                            initial debtor interview

 B110           12/26/18         JJD        Review notice of appearance from J. Kurtzman re: water        0.10            $86.00
                                            tower square association

 B110           12/26/18        MTP         E-mails with E. Chafetz and J. Gaither re: 341 meeting        0.10            $43.50


 B110           12/26/18        MTP         Office meeting with J. DiPasquale and E. Chafetz re:          0.30           $130.50
                                            general chapter 11 strategy and next steps

 B110           12/27/18        EBL         Update attorney calendars re: formation meeting, 341          0.20            $48.00
                                            meeting and other upcoming dates

                            ALL DETAILED INFORMATION IS CONSIDERED TO BE PRIVILEGED AND CONFIDENTIAL.
        Case 18-34808-SLM         Doc 158 Filed 01/25/19 Entered 01/25/19 15:40:37                           Desc Main
                                         Document     Page 14 of 34
Frank Entertainment Group LLC                                                                                              Page 3
Invoice No.: 887142                                                                                              January 24, 2019

    Code         Date      Timekeeper                        Time Narrative                              Hours          Amount
 B110          12/27/18       ESC         Confer with A. Brooks re: notice of bankruptcy filing to        0.20          $138.00
                                          be provided to Bruce Frank

 B110          12/27/18         ESC       Confer with counsel for first lien lenders re: various          0.10            $69.00
                                          post filing issues

 B110          12/27/18         JJD       Correspond with Moss Adams re: request for                      0.30           $258.00
                                          information for initial debtor interview

 B110          12/27/18         JJD       Correspond with C. Lang re: initial debtor interview            0.20           $172.00
                                          issues

 B110          12/27/18         MTP       Review/respond to various e-mails with Lowenstein               0.30           $130.50
                                          team and client re: general case strategy and upcoming
                                          filings (.2); calendar critical dates re: same and circulate
                                          dial-in for weekly conference calls (.1)

 B110          12/28/18         EBL       Prepare 341 meeting notice                                      0.30            $72.00


 B110          12/28/18         JJD       Telephone call with E. Chafetz re: status of case, initial      0.20           $172.00
                                          debtor interview, formation meeting of creditors, and
                                          other issues

 B110          12/28/18         MTP       E-mails with Prime Clerk and Lowenstein teams re:               0.20            $87.00
                                          notice of commencement and 341 meeting

 B110          12/30/18         ESC       Phone call with J. Gaither re: various case issues              0.50           $345.00


 B110          12/30/18         JJD       Correspond with C. Lang re: review of documents to              0.60           $516.00
                                          produce to U.S. Trustee's Office for initial debtor
                                          interview

 B110          12/30/18         JJD       Correspond with J. Gaither re: status of case                   0.20           $172.00


 B110          12/30/18         MTP       Review/revise notice of commencement and 341                    1.50           $652.50
                                          meeting (.3); draft, review, and respond to various e-
                                          mails with Lowenstein team re: same (.6); draft, review,
                                          and revise e-mail to US trustee re: same (.6)

 B110          12/31/18         DC        Download interim orders and first day pleadings and             1.00           $260.00
                                          update electronic files

 B110          12/31/18         DC        Compile documents responsive to UST request, organize           2.00           $520.00
                                          and bates-stamp same into binder for production

 B110          12/31/18         ESC       Address various issues with initial Debtor interview            0.30           $207.00


 B110          12/31/18         MTP       Review/revise calendar and critical dates                       0.30           $130.50




                          ALL DETAILED INFORMATION IS CONSIDERED TO BE PRIVILEGED AND CONFIDENTIAL.
        Case 18-34808-SLM           Doc 158 Filed 01/25/19 Entered 01/25/19 15:40:37                         Desc Main
                                           Document     Page 15 of 34
Frank Entertainment Group LLC                                                                                              Page 4
Invoice No.: 887142                                                                                              January 24, 2019

    Code         Date       Timekeeper                         Time Narrative                           Hours           Amount
                                                                Total B110 - Case Administration         14.30         $6,463.50


 B130 Asset Disposition


 B130           12/19/18        JJD        Review docket re: update on Rio Mall sale                      0.30           $258.00


 B130           12/20/18        ESC        Confer with counsel for potential asset purchaser re:          0.10            $69.00
                                           case issues



                                                                    Total B130 - Asset Disposition        0.40           $327.00


 B140 Relief from Stay/Adequate Protection Proceedings


 B140           12/20/18        ESC        Confer with creditor re: potential stay violations due to      0.10            $69.00
                                           collection efforts

 B140           12/22/18        ESC        Confer with the CRO re: collection notice from Bonita          0.10            $69.00
                                           Marie International



                                              Total B140 - Relief from Stay/Adequate Protection           0.20           $138.00
                                                                                   Proceedings

 B150 Meetings of and Communication with Creditors


 B150           12/26/18        ESC        Confer with firm seeking to pitch the committee                0.10            $69.00


 B150           12/26/18        JJD        Telephone call with J. Schwartz re: background case            0.20           $172.00
                                           information re: potential committee counsel

 B150           12/28/18        ESC        Confer with counsel interested in potentially pitching for     0.10            $69.00
                                           committee counsel role

 B150           12/30/18        ESC        Address various issues with firms seeking to pitch             0.20           $138.00
                                           committee

 B150           12/31/18        ESC        Confer with potential committee counsel re: formation          0.20           $138.00
                                           meeting



                                              Total B150 - Meetings of and Communication with             0.80           $586.00
                                                                                   Creditors

 B160 Fee/Employment Applications



                           ALL DETAILED INFORMATION IS CONSIDERED TO BE PRIVILEGED AND CONFIDENTIAL.
        Case 18-34808-SLM         Doc 158 Filed 01/25/19 Entered 01/25/19 15:40:37                         Desc Main
                                         Document     Page 16 of 34
Frank Entertainment Group LLC                                                                                            Page 5
Invoice No.: 887142                                                                                            January 24, 2019

    Code         Date      Timekeeper                          Time Narrative                          Hours          Amount
 B160          12/26/18       JJD         Review and revise Lowenstein's application,                   1.20         $1,032.00
                                          certification and proposed form of order authorizing
                                          Debtors' retention of counsel

 B160          12/31/18         MTP       Review/revise Lowenstein's retention application (.2); e-     0.30           $130.50
                                          mails with Lowenstein team re: same (.1)



                                                       Total B160 - Fee/Employment Applications         1.50         $1,162.50


 B165 Employment and Retention Applications - Others


 B165          12/27/18         ESC       Confer with potential conflicts' counsel re: case issues      0.20           $138.00


 B165          12/29/18         ESC       Address various issues with LS, Moss Adams and                0.30           $207.00
                                          Paragon retention applications

 B165          12/29/18         JJD       Prepare retention application, declaration, and order to      1.70         $1,462.00
                                          authorize Debtors' retention of Moss Adams LLP and C.
                                          Lang as CRO

 B165          12/30/18         ESC       Address various issues with Paragon Consulting                0.10            $69.00
                                          retention application

 B165          12/30/18         ESC       Phone call with Moss Adams and LS team re: case               0.70           $483.00
                                          strategy and retention issues

 B165          12/30/18         JJD       Prepare retention application for Paragon                     1.90         $1,634.00


 B165          12/30/18         JJD       Review management agreement with Paragon                      0.50           $430.00


 B165          12/30/18         JJD       Correspond with C. Lang re: CRO retention pleadings           0.30           $258.00


 B165          12/30/18         JJD       Correspond with M. Whalen re: Paragon engagement              0.30           $258.00
                                          letter

 B165          12/30/18         MTP       Various e-mails with Lowenstein, Moss Adams and               0.30           $130.50
                                          Paragon teams re: retention applications

 B165          12/31/18         ESC       Address various issues with Moss Adams' retention             0.20           $138.00
                                          application

 B165          12/31/18         MTP       Further review/revise CRO retention application and           1.60           $696.00
                                          related pleadings (1.0); draft and respond to e-mails with
                                          Lowenstein team re: same (.4); various e-mails with
                                          Moss Adams team re: same (.2)



                                                         Total B165 - Employment and Retention          8.10         $5,903.50

                          ALL DETAILED INFORMATION IS CONSIDERED TO BE PRIVILEGED AND CONFIDENTIAL.
        Case 18-34808-SLM           Doc 158 Filed 01/25/19 Entered 01/25/19 15:40:37                       Desc Main
                                           Document     Page 17 of 34
Frank Entertainment Group LLC                                                                                            Page 6
Invoice No.: 887142                                                                                            January 24, 2019

    Code          Date      Timekeeper                         Time Narrative                          Hours          Amount
                                                                           Applications - Others


 B175 Fee Applications and Invoices - Others


 B175           12/26/18        MTP        Review draft interim compensation motion (.2);               0.30           $130.50
                                           discussion with J. DiPasquale re: same (.1)

 B175           12/27/18        ESC        Address various issues with interim compensation             0.10            $69.00
                                           motion

 B175           12/27/18        JJD        Review and revise motion authorizing interim                 1.60         $1,376.00
                                           compensation

 B175           12/27/18        JJD        Review and further revise motion for interim                 0.30           $258.00
                                           compensation

 B175           12/27/18        JJD        Review and revise notice of motion for administrative        0.20           $172.00
                                           fee order

 B175           12/27/18        MTP        Review/revise interim compensation motion and order          1.20           $522.00
                                           (.8); review/respond to e-mails from Lowenstein team
                                           re: same (.4)

 B175           12/28/18        ESC        Address various issues with interim compensation             0.10            $69.00
                                           motion

 B175           12/31/18        DC         Tend to filing of interim compensation motion                0.30            $78.00


 B175           12/31/18        MTP        Final review/revisions to interim compensation               0.60           $261.00
                                           procedures motion (.5); e-mails with Lowenstein team
                                           re: filing same (.1)



                                               Total B175 - Fee Applications and Invoices - Others      4.70         $2,935.50


 B185 Assumption/Rejection of Leases and Contracts


 B185           12/20/18        ESC        Address various issues with the First Run property           0.10            $69.00
                                           leases

 B185           12/20/18        MTP        Draft, review, and revise lease rejection motion and         2.50         $1,087.50
                                           proposed order re: same (2.1); e-mails with client team
                                           and Lowenstein team re: same (.4)

 B185           12/21/18        ESC        Address various issues with lease rejection motion           0.20           $138.00


 B185           12/21/18        ESC        Review lease issues (.4); confer with M. Whalen re:          1.10           $759.00
                                           same (.7)



                           ALL DETAILED INFORMATION IS CONSIDERED TO BE PRIVILEGED AND CONFIDENTIAL.
        Case 18-34808-SLM         Doc 158 Filed 01/25/19 Entered 01/25/19 15:40:37                        Desc Main
                                         Document     Page 18 of 34
Frank Entertainment Group LLC                                                                                           Page 7
Invoice No.: 887142                                                                                           January 24, 2019

    Code         Date      Timekeeper                        Time Narrative                           Hours          Amount
 B185          12/21/18       JJD         Review and revise motion to authorize debtors to reject      1.20         $1,032.00
                                          certain leases

 B185          12/21/18         JJD       Correspond with G. Hirsch re: possible rejection of          0.20           $172.00
                                          client's lease

 B185          12/21/18         JJD       Telephone call with G. Hirsch re: Blacksburg lease           0.30           $258.00


 B185          12/21/18         MTP       Telephone call with M. Whalen re: lease rejection            1.00           $435.00
                                          motion (.2); review/respond to e-mails with M. Whalen,
                                          Moss Adams, D. Mack, and Lowenstein team re: same
                                          (.1); final review/revisions to same (.6); e-mails with
                                          landlord's counsel re: same (.1)

 B185          12/22/18         ESC       Address various issue with treatment of Blacksburg           0.20           $138.00
                                          lease and related FF&E

 B185          12/22/18         ESC       Confer with M. Papandrea re: lease rejection /               0.10            $69.00
                                          assumption strategy

 B185          12/22/18         ESC       Review overview of Paragon's experience re: lease            0.10            $69.00
                                          negotiations and case strategy

 B185          12/22/18         ESC       Address various issues with Delray and Carey lease           0.20           $138.00
                                          cross collateralization

 B185          12/23/18         ESC       Review updates on Parkside / Cary lease negotiations         0.20           $138.00


 B185          12/24/18         ESC       Confer with M. Whalen and D. Mack re: lease                  0.70           $483.00
                                          renegotiation strategy

 B185          12/24/18         ESC       Confer with M. Whalen and C. Lang re: lease issues           0.10            $69.00


 B185          12/25/18         ESC       Confer with LS team re: update on lease rejections           1.80         $1,242.00
                                          (1.7); confer with M. Whalen re: lease rejection motion
                                          (.1)

 B185          12/25/18         MTP       Review e-mails with Lowenstein team re: lease                0.20            $87.00
                                          negotiations

 B185          12/26/18         ESC       Address various issues with Saucon Valley lease/claim        0.10            $69.00


 B185          12/26/18         ESC       Confer with CRO re: issues with Revolutions properties       0.20           $138.00


 B185          12/26/18         ESC       Address various issues with Rock Hill / Galleria lease       0.10            $69.00
                                          re: negotiations

 B185          12/26/18         JJD       Correspond with J. Weiner re: landlord issues                0.30           $258.00


 B185          12/26/18         JJD       Review update on lease issues                                0.20           $172.00

                          ALL DETAILED INFORMATION IS CONSIDERED TO BE PRIVILEGED AND CONFIDENTIAL.
        Case 18-34808-SLM         Doc 158 Filed 01/25/19 Entered 01/25/19 15:40:37                        Desc Main
                                         Document     Page 19 of 34
Frank Entertainment Group LLC                                                                                           Page 8
Invoice No.: 887142                                                                                           January 24, 2019

    Code         Date      Timekeeper                          Time Narrative                         Hours          Amount

 B185          12/27/18         ESC       Confer with D. Mack and M. Whalen re: weekly call to         0.30           $207.00
                                          discuss developments with lease negotiations (.2);
                                          review e-mail to the group re: same (.1)

 B185          12/27/18         ESC       Confer with M. Whalen re: issues with Carey/Parkside         0.30           $207.00
                                          and Delray leases

 B185          12/27/18         ESC       Confer with C. Lang re: issues with lease                    0.10            $69.00
                                          renegotiations

 B185          12/27/18         ESC       Confer with counsel for Carey landlord re: lease             0.20           $138.00
                                          renegotiation issues

 B185          12/27/18         JJD       Correspond with M. Bogdanowicz re: Parkside lease            0.30           $258.00
                                          issues

 B185          12/27/18         JJD       Correspond with G. Hirsch re: notice of appearance for       0.10            $86.00
                                          Blacksburg AFP Partners

 B185          12/28/18         ESC       Address various issues with the First Run properties         0.30           $207.00


 B185          12/28/18         ESC       Phone call with counsel for lenders re: lease                0.60           $414.00
                                          renegotiation status

 B185          12/28/18         ESC       Confer with counsel for first lien lenders re: call to       0.10            $69.00
                                          discuss lease re-negotiation status

 B185          12/28/18         ESC       Address various issues with lease renegotiation status       0.40           $276.00


 B185          12/28/18         ESC       Confer with J. DiPasquale re: case issues (lease             0.30           $207.00
                                          rejections, initial debtor interview, 341 meeting,
                                          committee formation meeting, critical vendor payments
                                          and schedules/SOFAs)

 B185          12/28/18         ESC       Confer with C. Lang re: leases (First Run and Saucon         0.30           $207.00
                                          Valley) and vendor dispute

 B185          12/28/18         ESC       Review updates on Rock Hill lease                            0.10            $69.00


 B185          12/28/18         ESC       Call with Dorsey (E. Schnabel), C. Lang and M. Whalen        0.50           $345.00
                                          re: OCP assistance with lease re negotiations (.3);
                                          confer with LS team re: same (.2)

 B185          12/28/18         ESC       Address issues with potential rejection of supplier          0.20           $138.00
                                          contract

 B185          12/28/18         JJD       Telephone call with G. Hirsch re: Blacksburg location        0.40           $344.00
                                          and related lease issues

 B185          12/28/18         JJD       Correspond with G. Hirsch re: Blacksburg location and        0.20           $172.00
                                          related lease issues


                          ALL DETAILED INFORMATION IS CONSIDERED TO BE PRIVILEGED AND CONFIDENTIAL.
        Case 18-34808-SLM          Doc 158 Filed 01/25/19 Entered 01/25/19 15:40:37                            Desc Main
                                          Document     Page 20 of 34
Frank Entertainment Group LLC                                                                                                Page 9
Invoice No.: 887142                                                                                                January 24, 2019

    Code          Date      Timekeeper                          Time Narrative                             Hours          Amount
 B185           12/29/18       ESC         Confer with Dorsey (E. Schnabel), C. Lang and M.                 0.10           $69.00
                                           Whalen re: OCP assistance with lease re: negotiations
                                           (.1); confer with counsel for ad hoc group of first lien
                                           lenders re: same (.1)

 B185           12/29/18        ESC        Address various issues with Rio lease discussions                0.20           $138.00


 B185           12/29/18        ESC        Address various issues with Saucon Valley lease/claim            0.60           $414.00


 B185           12/29/18        MTP        E-mails with Lowenstein, Moss Adams and Paragon                  0.10            $43.50
                                           teams re: lease negotiations

 B185           12/30/18        ESC        Address various issues with Rio lease                            0.20           $138.00


 B185           12/31/18        ESC        Address various issues with Montgomeryville lease                0.10            $69.00
                                           rejection and facility closure

 B185           12/31/18        ESC        Confer with J. Gaither re: treatment of Rock Hill lease          0.10            $69.00




                                               Total B185 - Assumption/Rejection of Leases and             17.20        $11,443.00
                                                                                     Contracts

 B190 Other Contested Matters (excluding assumption/rejection motions)


 B190           12/20/18        DC         Respond to e-mails re: pending litigation and forward            0.20            $52.00
                                           files to E. Lawler for suggestions of bankruptcy

 B190           12/21/18        EBL        Research party address information, prepare and send             3.20           $768.00
                                           suggestion of bankruptcy letters for all litigation plaintiff
                                           attorneys

 B190           12/21/18        EBL        Prepare and send letter to B. Shraiberg re: FEG                  0.60           $144.00
                                           suggestion of bankruptcy

 B190           12/21/18        ESC        Confer with E. Lawler re: filing suggestions of                  0.30           $207.00
                                           bankruptcy in all pending litigations and in the Rio
                                           bankruptcy case (.2); confer with counsel for Rio Mall
                                           re: same (.1)

 B190           12/21/18        MTP        Review/respond to e-mails with Lowenstein team re:               0.40           $174.00
                                           suggestions of bankruptcy (.1); review suggestions of
                                           bankruptcy (.1); discussions with B. Lawler re: same (.2)

 B190           12/21/18        ZM         Search for contact information for plaintiff's attorney,         1.00           $260.00
                                           judges and court clerk for cases in memo provided per
                                           B. Lawler (suggestions of bankruptcies)

 B190           12/22/18        ESC        Address various issues with suggestions of bankruptcy            0.10            $69.00
                                           directed at litigation counter parties

                           ALL DETAILED INFORMATION IS CONSIDERED TO BE PRIVILEGED AND CONFIDENTIAL.
        Case 18-34808-SLM           Doc 158 Filed 01/25/19 Entered 01/25/19 15:40:37                        Desc Main
                                           Document     Page 21 of 34
Frank Entertainment Group LLC                                                                                            Page 10
Invoice No.: 887142                                                                                             January 24, 2019

    Code         Date        Timekeeper                        Time Narrative                           Hours          Amount
 B190          12/26/18         ESC         Confer with representative of B. Frank re: notice of         0.20          $138.00
                                            bankruptcy filing

 B190          12/26/18          JJD        Review and revise suggestion of bankruptcy                   0.40           $344.00
                                            correspondence to certain vendors and potential
                                            automatic stay violation

 B190          12/26/18          JJD        Correspond with B. Vanderwoude re: litigation and            0.20           $172.00
                                            lawsuits where the debtors are a party

 B190          12/27/18         EBL         Prepare suggestion of bankruptcy packages to all judges      1.10           $264.00
                                            and clerks of the court where the debtors are involved in
                                            pending litigation

 B190          12/27/18         ESC         Address various issues with suggestions of bankruptcy        0.10            $69.00


 B190          12/28/18         ESC         Address various issues with notice to B. Frank about         0.10            $69.00
                                            bankruptcy filings

 B190          12/28/18          ZM         Search for the judge assigned to the matter of Centennial    0.50           $130.00
                                            Bank v. Frank Investments per B. Lawler



                                                Total B190 - Other Contested Matters (excluding          8.40         $2,860.00
                                                                  assumption/rejection motions)

 B195 Non-Working Travel


 B195          12/21/18         ESC         Travel to and from first day hearing                         0.90           $310.50


 B195          12/21/18          JJD        Travel to and from Bankruptcy Court to attend hearing        1.10           $473.00
                                            on first day motions

 B195          12/21/18         MTP         Commute to/from courthouse for first day hearing             1.00           $217.50




                                                                Total B195 - Non-Working Travel          3.00         $1,001.00


 B200 - Operations


 B210 Business Operations


 B210          12/19/18         MTP         Review/respond to e-mails with F. Steele re: critical        0.30           $130.50
                                            vendor motion (.2); e-mails with CRO team re: same (.1)

 B210          12/20/18         ESC         Confer with C. Lang re: vendor credit issues                 0.10            $69.00



                            ALL DETAILED INFORMATION IS CONSIDERED TO BE PRIVILEGED AND CONFIDENTIAL.
        Case 18-34808-SLM         Doc 158 Filed 01/25/19 Entered 01/25/19 15:40:37                        Desc Main
                                         Document     Page 22 of 34
Frank Entertainment Group LLC                                                                                          Page 11
Invoice No.: 887142                                                                                           January 24, 2019

    Code         Date      Timekeeper                        Time Narrative                           Hours          Amount
 B210          12/21/18       ESC         Confer with vendor re: questions about bankruptcy            0.10           $69.00
                                          filing

 B210          12/21/18         JJD       Correspond with A. Brody re: critical vendor issue           0.20           $172.00


 B210          12/22/18         ESC       Review e-mail to vendors re: notice of bankruptcy filing     0.10            $69.00


 B210          12/22/18         ESC       Address various issues with critical vendor payments         0.20           $138.00


 B210          12/22/18         MTP       Review/respond to various e-mails from Lowenstein and        0.30           $130.50
                                          client teams re: operational and first day matters

 B210          12/24/18         ESC       Review weekly box office update from M. Whalen               0.10            $69.00


 B210          12/24/18         ESC       Review UST inquiry for financial information                 0.10            $69.00


 B210          12/26/18         ESC       Address various issues with Blacksburg utility               0.10            $69.00
                                          disruption

 B210          12/26/18         ESC       Address issues with Republic Services inquiry about          0.10            $69.00
                                          overdue payments

 B210          12/26/18         ESC       Address various issues with notices of default received      0.20           $138.00
                                          by SV Media

 B210          12/26/18         ESC       Confer with vendor re: questions about bankruptcy            0.10            $69.00
                                          filing

 B210          12/26/18         JJD       Correspond with J. Weiner re: utility and critical vendor    0.20           $172.00
                                          issues

 B210          12/26/18         MTP       Review utility provider information (.1); telephone call     0.20            $87.00
                                          with All Points Waste re: utility order and motion (.1)

 B210          12/27/18         ESC       Address inquiry from attorney concerning soft drink          0.10            $69.00
                                          contract

 B210          12/27/18         ESC       Address various issues with Applicable Fire Arm              0.10            $69.00
                                          relationship

 B210          12/27/18         ESC       Address various issues with UST financial information        0.20           $138.00
                                          requests

 B210          12/27/18         ESC       Confer with representative of Bonita Maria re: post-         0.10            $69.00
                                          filing collection efforts

 B210          12/27/18         JJD       Correspond with D. Mack and M. Whelan re: weekend            0.20           $172.00
                                          box office results




                          ALL DETAILED INFORMATION IS CONSIDERED TO BE PRIVILEGED AND CONFIDENTIAL.
        Case 18-34808-SLM           Doc 158 Filed 01/25/19 Entered 01/25/19 15:40:37                         Desc Main
                                           Document     Page 23 of 34
Frank Entertainment Group LLC                                                                                             Page 12
Invoice No.: 887142                                                                                              January 24, 2019

    Code          Date      Timekeeper                          Time Narrative                           Hours          Amount
 B210           12/28/18       MTP         Review all first day orders and related documents re:          1.80          $783.00
                                           operational requirements (1.4); calendar critical dates re:
                                           same for Lowenstein and client teams (.3); e-mails with
                                           Moss Adams team re: same (.1)

 B210           12/30/18          ESC      Review updates on weekly box office                            0.10            $69.00


 B210           12/30/18          JJD      Telephone call with C. Lang, J. Weiner, and E. Chafetz         0.70           $602.00
                                           re: status of case, sales, formation meeting of creditors,
                                           initial debtor interview, and other issues

 B210           12/30/18          JJD      Correspond with C. Lang re: movie distributor issues           0.20           $172.00


 B210           12/31/18          ESC      Confer with independent director, CRO, industry                0.50           $345.00
                                           consultant and LS team re: case strategy (operations,
                                           lease rejections, etc.)

 B210           12/31/18          ESC      Call with C. Lang re: critical vendor and operational          0.20           $138.00
                                           issues

 B210           12/31/18          JJD      Telephone call with D. Mack, M. Whelan, C. Lang, E.            0.50           $430.00
                                           Chafetz, and M. Papandrea re: status of case and
                                           outstanding issues, lease negotiations, box office sales,
                                           and other issues

 B210           12/31/18          MTP      Conference call with Lowenstein team, C. Lang, M.              0.50           $217.50
                                           Whalen, and D. Mack re: various operational issues



                                                                 Total B210 - Business Operations         7.60         $4,793.50


 B220 Employee Benefits/Pensions


 B220           12/19/18          ESC      Review wages motion in preparation for first day               0.60           $414.00
                                           hearing

 B220           12/27/18          ESC      Address various issues with Sandhills theater employee         0.10            $69.00
                                           questions



                                                         Total B220 - Employee Benefits/Pensions          0.70           $483.00


 B230 Financing/Cash Collateral


 B230           12/19/18          AEB      Teleconference and correspond re: open corporate issues        1.50           $765.00


 B230           12/19/18          ESC      Address various issues with DIP budget                         0.70           $483.00


                           ALL DETAILED INFORMATION IS CONSIDERED TO BE PRIVILEGED AND CONFIDENTIAL.
        Case 18-34808-SLM         Doc 158 Filed 01/25/19 Entered 01/25/19 15:40:37                          Desc Main
                                         Document     Page 24 of 34
Frank Entertainment Group LLC                                                                                            Page 13
Invoice No.: 887142                                                                                             January 24, 2019

    Code         Date      Timekeeper                            Time Narrative                         Hours          Amount
 B230          12/22/18       ESC            Address issues with final hearing notice for DIP            0.10           $69.00
                                             approval

 B230          12/30/18         JJD          Correspond with J. Weiner re: cash management order         0.20           $172.00


 B230          12/31/18         ESC          Review updated cash flow analysis                           0.60           $414.00




                                                            Total B230 - Financing/Cash Collateral       3.10         $1,903.00


 B300 - Claims and Plan


 B310 Claims Administration and Objections


 B310          12/21/18         ESC          Address various issues with section 503(b)(9) claims        0.10            $69.00


 B310          12/21/18         MTP          Telephone call with J. Weiner re: inquiries from various    0.30           $130.50
                                             creditors (.1); review/respond to e-mails from J. Weiner
                                             re: same (.2)

 B310          12/22/18         ESC          Confer with LS team re: bar date motion including           0.10            $69.00
                                             section 503(b)(9) claims

 B310          12/23/18         ESC          Confer with LS team re: updated top 30 creditor list and    0.10            $69.00
                                             interim compensation motion

 B310          12/26/18         ESC          Confer with Moss Adams re: revised top 30 creditor list     0.10            $69.00


 B310          12/26/18         JJD          Review revised top 30 list of creditors                     0.20           $172.00


 B310          12/26/18         MTP          Draft, review, and revise bar date motion and related       1.90           $826.50
                                             pleadings (1.8); discussions with E. Chafetz and J.
                                             DiPasquale re: same (.1)

 B310          12/27/18         EBL          Prepare, e-flle and coordinate service of amended Top       0.90           $216.00
                                             30 creditor list

 B310          12/27/18         ESC          Address various issues with revised top 30 creditor list    0.10            $69.00


 B310          12/27/18         JJD          Review amended top 30 list of creditors                     0.20           $172.00


 B310          12/27/18         JJD          Review and revise motion to fix bar date for filing of      0.90           $774.00
                                             section 503(b)(9) claims




                          ALL DETAILED INFORMATION IS CONSIDERED TO BE PRIVILEGED AND CONFIDENTIAL.
        Case 18-34808-SLM         Doc 158 Filed 01/25/19 Entered 01/25/19 15:40:37                           Desc Main
                                         Document     Page 25 of 34
Frank Entertainment Group LLC                                                                                             Page 14
Invoice No.: 887142                                                                                              January 24, 2019

    Code         Date      Timekeeper                          Time Narrative                            Hours          Amount
 B310          12/27/18       MTP         Further draft, review and revise bar date motion and            1.90          $826.50
                                          related pleadings (1.3); draft e-mail to J. DiPasquale and
                                          E. Chafetz re: same (.4); telephone call with J.
                                          DiPasquale re: same (.1); e-mails with B. Lawler re:
                                          same (.1)

 B310          12/27/18         MTP       Telephone calls and e-mails with F. Steele re: top 30 list      0.20            $87.00
                                          (.1); e-mails with Moss Adams team re: same (.1)

 B310          12/28/18         EBL       Revisions to bar date motion publication notice and             0.70           $168.00
                                          mailing notice

 B310          12/28/18         ESC       Address various issues with amended top 30 creditors            0.10            $69.00
                                          list

 B310          12/28/18         ESC       Address various issues with bar date motion including           0.70           $483.00
                                          review of pleading

 B310          12/28/18         JJD       Review and confer with Lowenstein team re: notice of            0.60           $516.00
                                          bar date to file proof of claims and timeline of case

 B310          12/28/18         JJD       Telephone call with F. Steele re: formation meeting of          0.30           $258.00
                                          creditors and bar date for creditors to file proof of claims

 B310          12/28/18         JJD       Correspond with Prime Clerk re: section 341 notice and          0.30           $258.00
                                          bar date

 B310          12/29/18         ESC       Confer with LS team re: motion to fix section 503(b)(9)         0.20           $138.00
                                          claims bar date

 B310          12/29/18         JJD       Confer with M. Papandrea re: revised claims bar date            0.30           $258.00
                                          motion

 B310          12/29/18         MTP       Various e-mails with Lowenstein team re: bar date               0.30           $130.50
                                          motion, 341 meeting and related issues (.1); telephone
                                          call with J. DiPasquale re: same (.2)

 B310          12/30/18         ESC       Address various issues with bar date motion                     0.20           $138.00


 B310          12/30/18         JJD       Correspond with F. Steele re: notice of commencement            0.30           $258.00
                                          of case, 341 hearing and claims bar date

 B310          12/30/18         JJD       Review and further revise notice of 341 hearing and bar         0.40           $344.00
                                          date for filing proof of claims

 B310          12/30/18         MTP       Review and respond to further e-mails with Lowenstein           0.40           $174.00
                                          team re: bar date motion

 B310          12/31/18         DC        Discussion with M. Papandrea re: timing of bar date             0.20            $52.00
                                          motion and exchange e-mails with Prime Clerk re:
                                          service of same

 B310          12/31/18         ESC       Further review and comment on bar date motion papers            0.60           $414.00


                          ALL DETAILED INFORMATION IS CONSIDERED TO BE PRIVILEGED AND CONFIDENTIAL.
        Case 18-34808-SLM           Doc 158 Filed 01/25/19 Entered 01/25/19 15:40:37                           Desc Main
                                           Document     Page 26 of 34
Frank Entertainment Group LLC                                                                                               Page 15
Invoice No.: 887142                                                                                                January 24, 2019

    Code          Date      Timekeeper                        Time Narrative                               Hours          Amount
 B310           12/31/18       JJD         Correspond with F. Steele re: bar date and notice of             0.30          $258.00
                                           commencement

 B310           12/31/18        JJD        Correspond with T. Oppelt re: bar date and section 341           0.20           $172.00
                                           notice

 B310           12/31/18        JJD        Review and revise motion to fix bar date for creditors to        1.20         $1,032.00
                                           file proofs of claim and attend to various related issues

 B310           12/31/18        MTP        Further review/revise bar date motion, proposed order,           5.20         $2,262.00
                                           and exhibits (2.9); e-mails and discussions with ad
                                           agency re: publication notice re: same (.7); telephone
                                           call with S. Perry re: bar date motion (.2); e-mails with
                                           Prime Clerk re: same (.3); various discussions and e-
                                           mails with Lowenstein team members re: same (1.1)



                                             Total B310 - Claims Administration and Objections             19.50        $10,932.00


 B320 Plan and Disclosure Statement (including Business Plan)


 B320           12/20/18        EBL        Finalize, (.3); e-file (.3), coordinate service of (.2) FEG's    1.20           $288.00
                                           motion to assume restructuring support agreement;
                                           prepare (.2) notice of hearing re: same; discussions with
                                           J. DiPasquale re: same (.2)

 B320           12/20/18        JJD        Review and revise motion to authorize the Debtors to             3.40         $2,924.00
                                           assume the RSA

 B320           12/22/18        ESC        Confer with LS team re: plan and other retention issues          0.10            $69.00


 B320           12/26/18        ESC        Continue drafting joint plan and disclosure statement            3.40         $2,346.00


 B320           12/27/18        ESC        Continue drafting joint plan and disclosure statement            5.40         $3,726.00


 B320           12/27/18        JJD        Review and revise motion to combine hearing for plan             2.30         $1,978.00
                                           of reorganization and disclosure statement

 B320           12/27/18        MTP        Review RSA and motion to approve same (.3); calendar             0.50           $217.50
                                           critical dates re: same (.2)

 B320           12/28/18        ESC        Further revisions to joint plan and disclosure statement         4.90         $3,381.00


 B320           12/28/18        JJD        Correspond with D. Mack re: plan related issues                  0.30           $258.00


 B320           12/29/18        ESC        Further revisions to joint plan and disclosure statement         3.30         $2,277.00


 B320           12/30/18        ESC        Continue drafting combined plan and disclosure                   5.40         $3,726.00
                                           statement
                           ALL DETAILED INFORMATION IS CONSIDERED TO BE PRIVILEGED AND CONFIDENTIAL.
        Case 18-34808-SLM           Doc 158 Filed 01/25/19 Entered 01/25/19 15:40:37                        Desc Main
                                           Document     Page 27 of 34
Frank Entertainment Group LLC                                                                                            Page 16
Invoice No.: 887142                                                                                             January 24, 2019

    Code         Date      Timekeeper                          Time Narrative                           Hours          Amount

 B320          12/31/18         ESC       Continue revising combined plan and disclosure                 2.90         $2,001.00
                                          statement



                                                     Total B320 - Plan and Disclosure Statement         33.10        $23,191.50
                                                                       (including Business Plan)

 B400 - Bankruptcy-Related Advice


 B430A Court Hearings


 B430A         12/19/18         ESC       Address various post filing issues in preparation for first    4.70         $3,243.00
                                          day hearing, including review of various filed first day
                                          pleadings

 B430A         12/19/18         ESC       Phone call with M. Papandrea re: strategy to address           0.30           $207.00
                                          wage motion at first day hearing

 B430A         12/19/18         ESC       Confer with counsel for the first lien lenders re:             0.30           $207.00
                                          preparation for first day hearing

 B430A         12/19/18         ESC       Confer with M. Papandrea and J. DiPasquale re:                 0.80           $552.00
                                          preparation for first day hearing

 B430A         12/19/18         JJD       Review of file re: first day hearing preparation               7.80         $6,708.00


 B430A         12/19/18         JJD       Telephone call with C. Lang and E. Chafetz re:                 0.30           $258.00
                                          preparation for hearing on first day motions

 B430A         12/19/18         MTP       Review various first day pleadings and related                13.40         $5,829.00
                                          documents re: preparation for first day hearing (7.2);
                                          various e-mails, office meetings and discussions with
                                          Lowenstein team re: same (2.2); research re: same (1.1);
                                          review/respond to e-mails from US trustee re: same (.3);
                                          review/respond to various e-mails from parties in
                                          interest re: same (.9); review/respond to various e-mails
                                          from client re: same (1.3); discussions with client team
                                          re: same (.4)

 B430A         12/19/18         MTP       Various e-mails and discussions with Lowenstein team           0.40           $174.00
                                          re: service of first day pleadings and preparation of
                                          hearing binders for first day hearing

 B430A         12/20/18         DC        Prepare first day hearing binders and hand deliver copies      2.00           $520.00
                                          for Judge and United States Trustee

 B430A         12/20/18         DC        Exchange e-mails with Prime Clerk re: instructions and         0.30            $78.00
                                          confirmation of service of first day pleadings

 B430A         12/20/18         DC        Discussions with T. Oppelt in the UST's office and             0.30            $78.00
                                          forward e-mail addresses for top 30 creditors
                          ALL DETAILED INFORMATION IS CONSIDERED TO BE PRIVILEGED AND CONFIDENTIAL.
      Case 18-34808-SLM           Doc 158 Filed 01/25/19 Entered 01/25/19 15:40:37                         Desc Main
                                         Document     Page 28 of 34
Frank Entertainment Group LLC                                                                                           Page 17
Invoice No.: 887142                                                                                            January 24, 2019

    Code         Date      Timekeeper                          Time Narrative                          Hours          Amount

 B430A         12/20/18         ESC       Review various documents in preparation for first day         6.50         $4,485.00
                                          hearing including preparation of talking points for
                                          hearing (introduction and DIP financing) (4.9); confer
                                          with various parities in interest re: case strategy and
                                          committee formation issues (1.4); address UST inquiries
                                          re: first day motions (.2)

 B430A         12/20/18         ESC       Confer with M. Papandrea and J. DiPasquale re: UST            0.20           $138.00
                                          comments to first day motions

 B430A         12/20/18         ESC       Confer with the CRO re: first day hearing preparation         0.50           $345.00


 B430A         12/20/18         JJD       Review of file and prepare for hearings on first day          4.30         $3,698.00
                                          motions

 B430A         12/20/18         JJD       Telephone call with F. Steele re: comments to certain         0.50           $430.00
                                          first day motions

 B430A         12/20/18         MTP       Review various documents, motions, and orders re:             4.70         $2,044.50
                                          preparation for first day hearing (2.4); various e-mails
                                          and discussions with Lowenstein team members re:
                                          same (.8); various e-mails and discussions with Moss
                                          Adams team re: same (.7); various e-mails with
                                          interested parties re: first day hearing matters (.2);
                                          telephone call with F. Steele re: first day orders (.5);
                                          revise order extending time to file statements and
                                          schedules and e-mail same to F. Steele (.1)

 B430A         12/21/18         ESC       Prepare for first day hearing                                 3.20         $2,208.00


 B430A         12/21/18         ESC       Meet with other professionals in preparation for first day    1.00           $690.00
                                          hearing

 B430A         12/21/18         ESC       Participate in first day hearing (1.4); follow up meeting     1.60         $1,104.00
                                          with professionals re: first day hearing (.2)

 B430A         12/21/18         JJD       Prepare for hearing on first day motions                      1.00           $860.00


 B430A         12/21/18         JJD       Attend hearing on first day motions and meet with DIP         2.80         $2,408.00
                                          lenders' and other professionals' counsel

 B430A         12/21/18         JJD       Review and revise form of first day orders to submit to       0.30           $258.00
                                          the court for entry

 B430A         12/21/18         MTP       Further prepare for first day hearing (1.7); e-mails with     6.70         $2,914.50
                                          Lowenstein team re: same (.3); appearance at first day
                                          hearing (2.8); review/revise first day orders and prepare
                                          for submission to the court (1.5); draft e-mail to
                                          chambers re: entry of proposed orders (.4)

 B430A         12/26/18         MTP       E-mails with D. Claussen re: various filings for 1/22/19      0.10            $43.50
                                          hearing date

                          ALL DETAILED INFORMATION IS CONSIDERED TO BE PRIVILEGED AND CONFIDENTIAL.
        Case 18-34808-SLM           Doc 158 Filed 01/25/19 Entered 01/25/19 15:40:37                        Desc Main
                                           Document     Page 29 of 34
Frank Entertainment Group LLC                                                                                            Page 18
Invoice No.: 887142                                                                                             January 24, 2019

    Code          Date      Timekeeper                         Time Narrative                           Hours          Amount
 B430A          12/28/18       EBL         Prepare hearing binder re: motion to assume RSA               0.60          $144.00


 B430A          12/28/18          MTP      Telephone call with chambers' staff re: hearing binders       0.20            $87.00
                                           for 1/22 hearing (.1); e-mails with B. Lawler re: same
                                           (.1)

 B430A          12/28/18          MTP      Review/respond to various e-mails with Lowenstein             1.60           $696.00
                                           team re: pleadings to be filed for 1/22 hearing date (.8);
                                           review/revise various pleadings re: same (.8)

 B430A          12/31/18          DC       Draft letter to Judge Meisel enclosing hearing binder for     0.20            $52.00
                                           hand delivery



                                                                    Total B430A - Court Hearings        66.60        $40,459.50


 B440 Schedules and Statements


 B440           12/26/18          ESC      Confer with C. Lang re: schedules and SOFAs                   0.20           $138.00




                                                           Total B440 - Schedules and Statements         0.20           $138.00


 B460 Other - Insurance Matters


 B460           12/19/18          ESC      Address various issues with Coastal insurance dispute         0.60           $414.00


 B460           12/26/18          ESC      Address various issues with D&O insurance binder              0.40           $276.00


 B460           12/26/18          JJD      Correspond with T. O'Malley re: D&O insurance binder          0.20           $172.00


 B460           12/28/18          ESC      Confer with CRO re: various insurance and critical            0.60           $414.00
                                           vendor issues

 B460           12/29/18          ESC      Address various issues with Coastal insurance claims          0.20           $138.00




                                                          Total B460 - Other - Insurance Matters         2.00         $1,414.00




                           ALL DETAILED INFORMATION IS CONSIDERED TO BE PRIVILEGED AND CONFIDENTIAL.
      Case 18-34808-SLM           Doc 158 Filed 01/25/19 Entered 01/25/19 15:40:37                        Desc Main
                                         Document     Page 30 of 34
Frank Entertainment Group LLC                                                                                       Page 19
Invoice No.: 887142                                                                                        January 24, 2019

Timekeeper Summary (by Task):


          Task       Task Description                                          Hours         Fees

         B110        Case Administration                                       14.30         $6,463.50

         B130        Asset Disposition                                         0.40          $327.00

         B140        Relief from Stay/Adequate Protection Proceedings          0.20          $138.00

         B150        Meetings of and Communication with Creditors              0.80          $586.00

         B160        Fee/Employment Applications                               1.50          $1,162.50

         B165        Employment and Retention Applications - Others            8.10          $5,903.50

         B175        Fee Applications and Invoices - Others                    4.70          $2,935.50

         B185        Assumption/Rejection of Leases and Contracts              17.20         $11,443.00
                     Other Contested Matters (excluding assumption/rejection
         B190        motions)                                                  8.40          $2,860.00

         B195        Non-Working Travel                                        3.00          $1,001.00

         B210        Business Operations                                       7.60          $4,793.50

         B220        Employee Benefits/Pensions                                0.70          $483.00

         B230        Financing/Cash Collateral                                 3.10          $1,903.00

         B310        Claims Administration and Objections                      19.50         $10,932.00

         B320        Plan and Disclosure Statement (including Business Plan)   33.10         $23,191.50

         B430A       Court Hearings                                            66.60         $40,459.50

         B440        Schedules and Statements                                  0.20          $138.00

         B460        Other - Insurance Matters                                 2.00          $1,414.00

                     Total                                                     191.40        $116,134.50




                         ALL DETAILED INFORMATION IS CONSIDERED TO BE PRIVILEGED AND CONFIDENTIAL.
Case 18-34808-SLM   Doc 158 Filed 01/25/19 Entered 01/25/19 15:40:37   Desc Main
                           Document     Page 31 of 34




                           EXHIBIT B
       Case 18-34808-SLM              Doc 158 Filed 01/25/19 Entered 01/25/19 15:40:37                             Desc Main
                                             Document     Page 32 of 34
Frank Entertainment Group LLC                                                                                                Page 20
Invoice No.: 887142                                                                                                 January 24, 2019



EXHIBIT B

Actual and necessary disbursements incurred by Lowenstein Sandler LLP

II. Summary of Disbursement Charges

        Messenger and delivery charges                                                                    $86.35

        Bulk rate/special postage                                                                         $35.64

        Computerized legal research                                                                        $7.90

        Travel                                                                                          $117.66

        Meals                                                                                           $147.63

        Total Disbursements                                                                             $395.18


The above charges are based upon time and expense records available on or about the date of the attached letter. Such records are
believed in good faith to be accurate and substantially up to date, but there may be fees and expenses that have not been processed as
of such date which Lowenstein Sandler LLP may submit in the future. Lowenstein Sandler LLP reserves the right to amend this
monthly statement at a later date.




                             ALL DETAILED INFORMATION IS CONSIDERED TO BE PRIVILEGED AND CONFIDENTIAL.
      Case 18-34808-SLM           Doc 158 Filed 01/25/19 Entered 01/25/19 15:40:37                         Desc Main
                                         Document     Page 33 of 34
Frank Entertainment Group LLC                                                                                            Page 21
Invoice No.: 887142                                                                                             January 24, 2019



 DISBURSEMENT DETAIL:

               Date          Description                                                              Amount
               12/31/18      Federal Express VENDOR: Federal Express INVOICE#:                         $37.35
                             642026209 DATE: 1/4/2019 REFERENCE: 35986.3
                             TRACKING #: 466876225905 SEND FROM:Chafetz Eric
                             S. Lowenstein sandler 1251 Avenue of the americas 18
                             NEW YORK CITY NY 10020 SEND TO: BRUCE
                             FRANK C/O FEC HOLDINGS LLC 1003 W.
                             INDIANTOWN ROAD JUPITER FL 33458 US
               12/31/18      External Messenger Service VENDOR: Betsko, Robert;                        $49.00
                             INVOICE#: 2019-01; DATE: 1/7/2019 R/T US bankruptcy
                             Court
               12/21/18      Meals (local) VENDOR: Chafetz, Eric S. INVOICE#:                         $126.63
                             3006690212280203 DATE: 12/28/2018 ; 12/21/18; Lunch
                             with Chris Lang, John Gaither, Eric Chafetz; Frank
                             Entertainment- lunch after first day of hearing with C. Lang
                             of Moss Adams and J. Gaither of Neligan, LLC
               12/21/18      Meals (local) VENDOR: Chafetz, Eric S. INVOICE#:                          $21.00
                             3006690212280203 DATE: 12/28/2018 ; 12/21/18; Lunch
                             with Chris Lang, John Gaither, Eric Chafetz; Frank
                             Entertainment- lunch after first day of hearing with C. Lang
                             of Moss Adams and J. Gaither of Neligan, LLC (Receipt
                             attached above)
               12/21/18      Out of town ground travel (mileage, taxi, tolls etc...)                   $19.00
                             VENDOR: Papandrea, Michael T. INVOICE#:
                             3009001812300203 DATE: 12/30/2018 ; 12/21/18;
                             Parking; Parking at court house re: Frank Entertainment
                             Group
               12/21/18      Out of town ground travel (mileage, taxi, tolls etc...)                   $13.63
                             VENDOR: Papandrea, Michael T. INVOICE#:
                             3009001812300203 DATE: 12/30/2018 ; 12/21/18;
                             Mileage; FROM: Summit; TO: Court House; Round trip
                             mileage from Summit to court house re: Frank
                             Entertainment Group
               12/21/18      Local Travel VENDOR: Chafetz, Eric S. INVOICE#:                           $12.00
                             3006690212280203 DATE: 12/28/2018 ; 12/21/18;
                             Taxi/Car Service; FROM: Penn Station; TO: Courthouse;
                             Frank Entertainment- Cab to court house for first day of
                             hearing
               12/21/18      Local Travel VENDOR: DiPasquale, Joe INVOICE#:                            $19.00
                             3001778612261524 DATE: 12/26/2018 ; 12/21/18;
                             Parking; Attend first day hearing
               12/21/18      Local Travel VENDOR: DiPasquale, Joe INVOICE#:                            $20.06
                             3004506312270203 DATE: 12/27/2018 ; 12/21/18;
                             Mileage; FROM: Home; TO: Court; Attend first day
                             hearing.
               12/26/18      Local Travel VENDOR: Chafetz, Eric S. INVOICE#:                            $7.68
                             3006731912310201 DATE: 12/31/2018 ; 12/26/18;
                             Taxi/Car Service; FROM: Essex Co. Courthouse; TO: 78
                             Ferry St. (Lunch); UBER from first day of hearing to lunch
               12/26/18      Local Travel VENDOR: Chafetz, Eric S. INVOICE#:                           $26.29
                             3006731912310201 DATE: 12/31/2018 ; 12/26/18;
                             Taxi/Car Service; FROM: Essex Co. Court; TO: Home;
                             UBER home from first day of hearing
               12/31/18      Computerized legal research: Pacer: VENDOR: Pacer                          $7.90
                          ALL DETAILED INFORMATION IS CONSIDERED TO BE PRIVILEGED AND CONFIDENTIAL.
      Case 18-34808-SLM          Doc 158 Filed 01/25/19 Entered 01/25/19 15:40:37                         Desc Main
                                        Document     Page 34 of 34
Frank Entertainment Group LLC                                                                                           Page 22
Invoice No.: 887142                                                                                            January 24, 2019

                            Service Center INVOICE#: 4586608-Q42018 DATE:
                            1/14/2019 Date: 12/31/2018 Court: NJBK Pages: 79
                            Bulk rate/special postage                                                 $35.64

                            Total Disbursements                                                      $395.18




                         ALL DETAILED INFORMATION IS CONSIDERED TO BE PRIVILEGED AND CONFIDENTIAL.
